DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOSHUA ZELAYA,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2272

                              [April 24, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrew L. Siegel, Judge; L.T. Case No. 14-
013938CF10A.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Chavis v. State, 247 So. 3d 9 (Fla. 4th DCA 2018); State
v. Wilson, 203 So. 3d 192 (Fla. 4th DCA 2016); Louima v. State, 175 So.
3d 893 (Fla. 4th DCA 2015); Chapa v. State, 159 So. 3d 361 (Fla. 4th DCA
2015).

WARNER, GROSS and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.